Citation Nr: 0617289	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-35 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for a gastrointestinal 
disability, now rated as
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to August 
1952. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for a duodenal ulcer with gastroesophageal 
reflux disease (GERD) and Barrett's esophagitis, now rated as 
10 percent disabling. 

The veteran requested a hearing before the Board but later 
withdrew his request. 


FINDING OF FACT

The veteran has recurring symptoms of gastric distress, 
dysphagia, and GERD but with no current active ulcer, hiatal 
hernia, or esophagitis; his condition is long-standing and 
persistent but is controlled with medication and is not 
productive of a considerable impairment of health. 


CONCLUSION OF LAW

The criteria for an increased rating for a duodenal ulcer 
with GERD and Barrett's esophagitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 
4.6, 4.7. 4.10, 4.14, 4.20, 4.110, 4.113, 4.114 Diagnostic 
Codes (DCs) 7305, 7346 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2002, October 
2002, and December 2003; a rating decision in January 2003; a 
statement of the case in October 2003; and a supplemental 
statement of the case in August 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
1996) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson,  19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2004 supplemental statement of 
the case.
 
In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran seeks an increased rating for a duodenal ulcer, 
GERD, and Barrett's esophagitis.  The Board notes that in 
August 2004, the RO granted an increased rating of 30 percent 
for a post-dilation esophageal stricture under 38 C.F.R. 
§ 4.114 DC 7203 that is not on appeal. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Diseases of the digestive system produce a common disability 
picture characterized by varying degrees of distress, anemia, 
and disturbances in nutrition.  38 C.F.R. § 4.113.  
Therefore, ratings under a number of diagnostic codes, 
including those applicable in this case (DCs 7305, 7346), 
will not be combined.  Instead, a single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants.  38 C.F.R. § 4.114.  

For a duodenal ulcer, the next higher rating of 20 percent 
for moderate severity requires recurring episodes of severe 
symptoms two or three times a year averaging 10 days 
duration; or with continuous moderate manifestations.  
38 C.F.R. § 4.114 DC 7305.  GERD and Barrett's esophagitis 
are not listed but are rated under the criteria for hiatal 
hernia, a closely related disease.  38 C.F.R. § 4.20.  The 
next higher rating of 30 percent requires persistently 
recurring gastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal, arm, or shoulder 
pain, productive of a considerable impairment of health.  
38 C.F.R. § 4.114 DC 7346. 

In service in September 1950, the veteran was diagnosed with 
a duodenal ulcer confirmed by X-ray.  He was treated with 
medication and a bland diet but without surgery.  In July 
1952, a military physical evaluation board classified his 
disease as a marginal, mild ulcer and ordered a medical 
discharge.  

In a February 1963 letter, a private physician stated that he 
had been treating the veteran for several months for gastric 
distress.  X-rays showed some scarring due to a previous 
ulcer.  In May 1963, a VA examination and X-ray confirmed 
that there was no active ulcer.  The veteran's symptoms 
continued to be controlled with medication. 

In April 1975, the veteran was hospitalized because he was 
unable to swallow.  He was diagnosed with a congenital small 
esophagus and required esophoscopic surgery to remove a food 
obstruction.  An esophogram noted no evidence of ulceration.  
In October 1980, a private physician noted that the veteran 
had a history of esophageal food obstruction as early as age 
10.  He underwent an esophageal dilation and was advised to 
masticate food thoroughly and use medication.  The physician 
stated that surgery was not necessary.  In December 1984, the 
same physician noted that, in addition to the congenital 
narrowing of the esophagus, the veteran may also have 
intermittent mucosal damage and diagnosed mild GERD.  The 
veteran had similar esophoscopic dilations and removal of 
obstructions in March 1992 and December 1997.  Private 
physicians continued to diagnose GERD and added Barrett's 
esophagitis but found no recurrent ulcer.  In a January 1998 
report, a private physician concluded that GERD contributed 
to stricture of the esophagus.

In August 1991, the veteran complained of worsening symptoms 
of abdominal pain and started receiving care for his 
gastrointestinal disability from another private family 
physician and from the VA Medical Center in Mountain Home, 
Tennessee.  VA gastrointestinal examinations were conducted 
in December 2001, October 2002, and December 2003.  The 
examinations included two upper gastrointestinal (GI) tests.  
All VA examiners noted that the veteran still had trouble 
with occasional food obstructions but that the veteran had 
not experienced any bleeding and had been gaining weight.  
Both upper GI tests showed normal motility with no evidence 
of mucosal damage, hiatal hernia, reflux, or structural 
abnormalities.  

The veteran's family physician provided assessments of the 
veteran's disease in progress notes and letters in August 
2002, November 2003, December 2003, September 2004 and 
December 2004.  He stated that the veteran had recurrent 
gastric pain that radiated to his chest and shoulder area and 
that he must adhere to a soft diet with small amounts in view 
of this esophageal restriction and GERD.  He stated that the 
veteran has "episodes of moderate manifestations with 
frequent flare-ups of peptic ulcer disease" and "chronic 
dyspepsia."  However, he noted no bleeding or weight loss 
and recommended continued use of medications and preventive 
lifestyle changes.  

Although the veteran has a separately service-connected and 
rated disability for stricture of the esophagus, a December 
2003 VA medical opinion determined that the stricture is 
secondary to peptic ulcer disease, GERD, and Barrett's 
esophagitis.  Since the symptoms are intertwined, the Board 
will consider the increased rating in view of the veteran's 
entire gastrointestinal condition.  38 C.F.R. § 4.113. 

The Board concludes that the veteran has recurring symptoms 
of gastric distress, dysphagia, and GERD but with no current 
active ulcer, hiatal hernia, or esophagitis as demonstrated 
in two upper GI tests.  The discomfort and preventive 
measures associated with difficulty swallowing and avoidance 
of food due to obstruction are separately compensated by the 
30 percent rating under 38 C.F.R. § 4.114 DC 7203 for 
stricture of the esophagus.  Since the GI tests showed no 
currently active duodenal ulcer, the symptoms of GERD reflect 
the predominant disability picture and the DC 7346 criteria 
are applicable.  The veteran and his family physician 
describe his dyspepsia as moderate with frequent flare-ups.  
However, GI tests fail to identify any structural digestive 
system abnormalities.  The veteran's condition has been 
treated only with a selective diet and medication.  There are 
no notations of pyrosis, bleeding, or regurgitation except 
when self-induced in response to a food obstruction.  
Significantly, there is no indication that the condition has 
been productive of a considerable impairment of health.  
There is no indication of weight loss, nutritional deficit, 
or limitation of activity.  There have been no specific 
restrictions on diet other than to choose softer foods and 
masticate thoroughly.

The Board also finds that continuous moderate manifestations 
and episodes of severe symptoms of ulcer of ten days duration 
two to three times per year are not shown and an increased 
rating is not warranted pursuant to DC 7305.

The veteran and his physician noted that he experiences three 
additional complications:  shoulder and non-cardiac chest 
pain, anemia, and chronic sinusitis.  The record showed that 
the veteran had a myocardial infarction in March 1998 and has 
been diagnosed with congestive heart failure.  He was advised 
to have coronary bypass surgery.  In August 2003, he was also 
diagnosed with polyarthralgia and degenerative joint disease 
of the shoulder.  In January 2001, his private physician 
noted bilateral crepitation in both shoulders with X-ray 
indications of a rotator cuff tear.  The veteran submitted a 
VA laboratory report of a January 2005 blood test that showed 
several blood analyses below the listed normal range. 
However, there are no assessments of this data by a physician 
and no diagnoses of anemia.  Other than one statement in a 
September 2004 letter, there is no notation of recurrent 
sinusitis in any other treatment note or examination report.  
The aggregate of treatment notes and examination reports 
since August 2001 from private physicians and VAMC fail to 
show that shoulder or chest pain, anemia, or chronic 
sinusitis exist and are clearly related to the digestive 
disorder. 

The weight of the credible medical evidence demonstrates that 
the veteran's current symptoms of his gastrointestinal 
disability warrant a rating not greater than 10 percent under 
38 C.F.R. § 4.114 DCs  7305 and 7326.  As the preponderance 
of the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

An increased rating for a gastrointestinal disability is 
denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


